     Case: 1:21-cv-00153 Document #: 12-2 Filed: 01/13/21 Page 1 of 1 PageID #:1840




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


TRADEMARK HOLDER IDENTIFIED IN
EXHIBIT 1 HERETO,

           Plaintiff,                              Case No.: __________

v.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

           Defendants.


                                       EXHIBIT 1 -
                                  PLAINTIFFS (“Plaintiff”)
Nyanify, Inc.
749 Cambridge Dr.,
Plano, Texas 75023
Nyanify, Inc. is responsible for the sales, marketing, design and distribution of authorized NYAN
CAT products.

Christopher Orlando Torres
749 Cambridge Dr.,
Plano, Texas 75023
Director and sole shareholder of Nyanify, Inc.




4839-8809-2629.1
